Citation Nr: 9920498	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-18 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUE

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March to July 1988 and 
from March 1989 to March 1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in February and September 1998.  

(The issue of entitlement to service connection for an 
undiagnosed illness manifested by fatigue is addressed in the 
Remand portion of this document.)  






FINDINGS OF FACT

The veteran's currently demonstrated disability related to 
sleep apnea is shown as likely as not to have been due to his 
military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by sleep apnea is due to disease or 
injury which was incurred in service.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran contends that he suffers from sleep apnea which 
had its onset in service.  He testified at a hearing at the 
RO in January 1997 that he initially began to experience 
symptoms of fatigue and falling asleep during the day 
approximately three to six months after his return from the 
Gulf War.  He also noted that following his return from the 
Gulf, his wife informed him that she had noticed a cessation 
in his breathing during sleep.  

A careful review of the service medical records shows that 
the veteran was treated for respiratory problems during 
service.  At the time of the separation examination, he 
reporting having had shortness of breath during service.  
Postservice medical records show that he was found to be 
suffering from sleep apnea and breathing problems in April 
1994.  

In March 1998, the veteran underwent a VA examination for 
purposes of determining the etiology of his sleep apnea, as 
directed by the Board in its February 1998 remand.  At that 
time, the veteran reported that within one year of his 
discharge he had been diagnosed with obstructive sleep apnea 
and continued to require treatment with a CPAP machine at 
night.  The examining physician noted that his symptoms prior 
to using the CPAP machine were typical of obstructive sleep 
apnea and included falling asleep during conversation; 
inability to concentrate during the day; and feeling unrested 
upon awakening in the morning.  Following an evaluation, it 
was concluded that the veteran's clinical history and 
pulmonary function tests were consistent with obstructive 
sleep apnea.  She further opined that the veteran would 
benefit from surgery to open up his oral airway.  

A second VA examination was conducted in March 1999.  At that 
time, the veteran reiterated his reports that, after he had 
returned from the Gulf, his wife had noticed significant 
snoring at night and episodic apnea during his sleep.  He 
also repeated his complaints referable to increased daytime 
somnolence and falling asleep during conversations.  It was 
noted that two sleep studies had been positive for sleep 
apnea and that he had initially been treated with a CPAP 
machine and weight loss.  Finally, according to the 
examination report, he underwent a uvulopalatopharyngoplasty 
which had greatly improved his symptoms.  Specifically, his 
snoring, daytime somnolence and fatigue had resolved.  
Following an examination, the final diagnosis was that of 
obstructive sleep apnea, resolved with 
uvulopalatopharyngoplasty.  

The Board notes that the veteran asserts that he has sleep 
apnea attributable to his active duty service.  In light of 
the findings of shortness of breath in service and his 
credible testimony regarding the nature and inception of his 
symptoms shortly after service, the Board finds that the 
sleep apnea as likely as not had its clinical onset during 
service.  Hence, by extending the benefit of the doubt to the 
veteran, service connection for sleep apnea with related 
disability is warranted.  



ORDER

Service connection for sleep apnea is granted.



REMAND

The veteran also contends that he suffers from symptoms of 
chronic fatigue due to an undiagnosed illness resulting from 
his service in Southwest Asia during the Persian Gulf War.  

As noted hereinabove, the Board most recently remanded this 
matter for additional development of the record in September 
1998.  At that time, the Board noted that, in regard to the 
veteran's claim of service connection for an undiagnosed 
illness manifested by chronic fatigue, pursuant to 
38 U.S.C.A. § 1117 (West 1991 & Supp. 1999), the Secretary of 
VA may pay compensation to any Persian Gulf veteran suffering 
from a chronic disability resulting from an undiagnosed 
illness or combination of undiagnosed illnesses that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more within the presumptive period.  
Until recently, this presumptive period was 2 years from the 
date the veteran last performed active service in the 
Southwest Asia theater.  38 C.F.R. § 3.317(a)(i) (1998).  The 
presumptive period has now been extended by amendment 
effective March 6, 1998, to December 31, 2001.  See 63 Fed. 
Reg. 44, 11122-23 (1998).  Because the above-noted claim fell 
within the purview of 38 C.F.R. § 3.317, additional RO 
development was required prior to further appellate review.  

As a result, the RO was directed to afford the veteran a VA 
examination conforming to the criteria for conducting Persian 
Gulf War examinations.  The claims folder, a copy of this 
REMAND and a copy of the February 6, 1998, memorandum 
containing the Guidelines for Persian Gulf War disability 
examinations was to be made available to and reviewed by the 
examiner prior to the examination.  The purpose of this 
examination was to identify all signs and symptoms of fatigue 
or related manifestations that the veteran claimed to 
experience on a chronic basis as a result of his Persian Gulf 
War service.  A complete history, to include the time of 
initial onset and the frequency and duration of manifestation 
of his claimed disability related to chronic fatigue was to 
be elicited from the veteran.  All specialized testing was 
also to be completed as deemed necessary by the examiner.  It 
was further directed that the examiner's report fully set 
forth all current complaints and pertinent clinical findings, 
and expressly state an opinion as to the likelihood that any 
symptoms of fatigue or related manifestations are 
attributable to a known clinical diagnosis.  If deemed not 
attributable to a known diagnosis, the findings were to 
reflect all objective indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2).  Finally, the examiner 
was to express his or her opinion as to when such fatigue 
initially manifested itself and whether it was to be regarded 
as "chronic" (i.e. as having existed for six months or more 
or as having resulted in intermittent episodes of improvement 
and worsening over a six month period).  If specialist 
examinations were indicated, they were also to be conducted 
and all opinions expressed were to be supported by reference 
to pertinent evidence.  

Based on the report submitted, the examining physician failed 
to follow the directives of the September 1998 remand order.  
The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the veteran must be 
afforded another examination so as to obtain an informed 
medical opinion as to the likely etiology of his complaints 
of fatigue.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment or evaluation for all VA and 
non-VA health care providers who have 
treated or examined him for symptoms of 
fatigue since service.  The veteran 
should be asked to submit any medical 
evidence which tends to support his 
assertion that he has an undiagnosed 
illness manifested by fatigue due to 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request and associate them with the 
claims folder.  

2.  The veteran should be asked to submit 
nonmedical indications of the onset of 
the chronic fatigue postservice that can 
be independently observed or verified.  
Such evidence includes but is not limited 
to events as time lost from work, 
evidence that a veteran has sought 
medical treatment for his symptoms, and 
evidence affirming changes in the 
veteran's appearance, physical abilities 
and mental or emotional attitude.  

3.  The veteran should be afforded a VA 
examination conforming to the criteria 
for conducting Persian Gulf War 
examinations.  The claims folder, a copy 
of this REMAND and a copy of the February 
6, 1998 memorandum containing the 
Guidelines for Persian Gulf War 
disability examinations must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
purpose of this examination is to 
identify all signs and symptoms of 
fatigue or related manifestations that 
the veteran claims to experience on a 
chronic basis as a result of his Persian 
Gulf War service.  A complete history, 
which includes the time of initial onset 
and the frequency and duration of 
manifestation of his claimed disability 
related to chronic fatigue should be 
elicited from the veteran.  All 
specialized testing should be completed 
as deemed necessary by the examiner.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should expressly 
state an opinion as to the likelihood 
that any symptoms of fatigue or related 
manifestations are attributable to a 
known clinical diagnosis.  If deemed not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2).  
Finally, the examiner should express his 
or her opinion as to when such fatigue 
initially manifested itself and whether 
it is to be regarded as "chronic" (i.e. 
as having existed for six months or more 
or as having resulted in intermittent 
episodes of improvement and worsening 
over a six month period).  If specialist 
examinations are indicated, they should 
be conducted.   All opinions expressed 
should be supported by reference to 
pertinent evidence.  

4.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the veteran's 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

